Citation Nr: 0411441	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  00-01 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who served 
on active duty from September 1942 to May 1964.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDING OF FACT

The veteran's fungal infection in service, with subsequent 
scarring of the lung and poor healing, likely resulted in a 
bronchopleural fistula which contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  As the determination below represents a full 
grant of the benefit sought, a discussion of the impact of 
the VCAA on this appeal is not necessary.

Background
 	
The veteran died in May 1998.  The cause of death listed on his 
death certificate by his treating pulmonologist was coronary 
ischemia and coronary artery disease.  Bronchopleural fistula was 
identified as a significant condition contributing to death.  

On two occasions during service, in September and October 1962, 
the veteran was hospitalized for treatment of coccidioidomycosis.  
Subsequent to service, coccidioidomycosis was reported on 
November 1976 chest X-rays, but was noted to be asymptomatic.  
The veteran developed coronary artery disease, and underwent 
bypass surgery in 1983.  He developed lung cancer, and in August 
1995 underwent surgery to remove carcinoma of the lower left 
lobe.  In August 1997 he underwent a procedure for a left lung 
bronchopleural fistula.  Thereafter he was followed for pulmonary 
complications and cardiac problems until he died.

In a March 1999 record, the veteran's VA treating physician 
indicated that she had the opportunity to review his diagnosis of 
lung cancer, the development of a bronchopleural fistula, the re-
activation of coccidioidomycosis after lung surgery in 1995, and 
the development of a lung abscess that led to his death in May 
1998.  The physician opined: (1) that the veteran's history of 
radiation exposure (not documented) during service could 
definitely have been a contributing factor in the development of 
his lung cancer; (2) that his left lower lobectomy of the lung 
for cancer almost certainly led to re-activation of his dormant 
coccidioidomycosis; and (3) that his coccidioidomycosis almost 
certainly contributed to the formation of a lung abscess and 
bronchopulmonary fistula that required further treatment in 1997 
and 1998 and ultimately led to his death.  

Responding in March 1999 to questions posed, another VA physician 
indicated that it was reasonable to assume that the veteran's 
coccidioidomycosis was completely cured following treatment in 
1962.  She further noted that there would need to be clear 
evidence of chronic or persistent coccidioidomycosis requiring 
ongoing anti-fungal therapy  in order to draw a relationship 
between the veteran's coccidioidomycosis and the bronchopleural 
fistula.  She found that it was less likely that the lung cocci 
in any way contributed to or hastened the veteran's death.  

In a September 1999 medical opinion, a VA program director for 
infectious disease indicated that the veteran's lung cancer 
surgery was complicated by a post-operative bronchopleural 
fistula that never really healed, that there were recurring 
problems with bronchopleural fistula and repeated pneumonias from 
which bacteria grew, and that during this time there was no 
documented evidence of recurrent coccidioidomycosis.  The 
physician stated that there did not appear to be any documented 
evidence of persistent or recurrent coccidioidomycosis over the 
intervening many years between 1962 and the mid-1990s, and that 
it was unlikely that the bronchopulmonary fistula present at the 
time of death was related to the coccidioidomycosis infection in 
1962.  

In January 2001, additional medical records were received 
pertaining to treatment at the Roseburg VAMC and the McKenzie-
Willamette Hospital from 1997 through April 1998.  An April 1998 
medical record from the veteran's treating VA physician indicated 
that after his recent surgery the veteran had activation of 
dormant coccidioidomycosis.  

Because of medical questions left unanswered by the evidentiary 
record, the Board sought an independent medical expert opinion as 
to whether disability that was incurred or aggravated during 
service caused, or contributed to cause (or hastened), the 
veteran's death.  In a February 2004 reply, the Chief of the 
Pulmonary Section at a VA medical center (who is also a Professor 
of Medicine) opined, in essence, that the residual of the 
veteran's initial fungal infection in the 1960's, with subsequent 
scarring of the lung and poor healing, resulted in a 
bronchopleural fistula which contributed to cause his death.    

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted, the veteran's death certificate indicates that 
bronchopleural fistula was a significant condition contributing 
to cause his death.  The evidence of record included competing 
medical opinions as to whether the bronchopleural fistula was 
related to the veteran's period of service.  A May 1998 VA 
medical opinion indicated that re-activation of the veteran's 
dormant coccidioidomycosis contributed to the formation of a 
bronchopulmonary fistula that ultimately led to his death.  Two 
other VA opinions, dated in March and September 1999, indicated 
that it was "less likely" or "unlikely" that the 
bronchopulmonary fistula present at the time of his death was 
related to the coccidioidomycosis infection in 1962.  

The critical question now is whether there is a nexus between 
the veteran's coccidioidomycosis in service and the 
bronchopulmonary fistula that contributed to cause his death.  
As this is a medical question, the Board obtained an advisory 
medical opinion from an independent medical expert.  That 
opinion (by an eminently qualified medical specialist) 
indicated that the veteran's fungal infection in service, 
with scarring of the lung and poor healing, likely resulted 
in the bronchopleural fistula which contributed to cause his 
death.  Given the recognized expertise of the opining 
physician, and the fact that the opinion reflects close 
familiarity with the evidentiary record, the Board finds that 
the opinion warrants very substantial probative value and, in 
fact, is persuasive on the matter at hand.  

Resolving reasonable doubt in the appellant's favor, the 
Board concludes that disability incurred in service 
(residuals of coccidiomycosis) was a factor in causing a 
bronchopleural fistula which contributed to cause the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is warranted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



